*768MEMORANDUM ***
Parmjeet Kaur, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ decision, affirming the Immigration Judge’s (“IJ”) denial of her application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review an adverse credibility finding for substantial evidence and will uphold the decision unless the evidence compels a contrary conclusion. See Singh v. Ashcroft, 367 F.3d 1139, 1143 (9th Cir.2004). We deny the petition for review.
Substantial evidence supports the IJ’s conclusion that Kaur’s testimony was implausible, appeared memorized, and lacked sufficient detail. See Singh-Kaur v. INS, 183 F.3d 1147, 1152-53 (9th Cir.1999). Moreover, Kaur’s testimony was internally inconsistent, and inconsistent with her declaration regarding the location of her husband’s arrest, and his whereabouts. See Pal v. INS, 204 F.3d 935, 938 (9th Cir. 2000).
Because Kaur failed to establish eligibility for asylum, she necessarily failed to meet the more stringent standard for withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.